DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1 and 12 are objected to because of the following informalities (using claim 1 as an example): “creating biometric data” recited in ln. 5 should likely read “creating digital biometric data” for consistency purposes. Appropriate correction is required.
Claim 1 is further objected to because of the following informality: “wherein the simulation comprises the audio and visual experiences” recited in ln. 4 should likely read “wherein the simulation comprises 
Claim 12 is objected to because of the following informality: “user’s suitability in an actual MRI” recited in ln. 9 should likely read “user’s suitability for the actual MRI”. Appropriate correction is required.
Claim 18 is objected to because of the following informality: “the actual MRI ; and” recited in ln. 12 should likely read “the actual MRI

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the predetermined threshold” in ln. 2 and “the movement” in ln. 3. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the claim is indefinite.
Claim 18 recites “the virtual reality headset” in ln. 5-6. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.
Claims 19-20 are rejected for further recitation of the limitation “the virtual reality headset”, as well as due to their dependencies on rejected claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giap et al. (hereinafter “Giap”) (U.S. Pub. 2015/0306340 A1).
Regarding claim 1, Giap discloses a method of using a virtual reality headset for a mock Magnetic Resonance Imaging (MRI) ([0007]), comprising: generating, via the virtual reality headset, a simulation of an actual MRI to a user ([0043]; [0046-0047], where a virtual simulation of a real image or video of a procedure can be shown to the patient, wherein the procedure may be medical imaging (CT, MRI, PET)).
Giap further discloses creating biometric data of the user via collected biosensing data from one or more biometric sensors (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0049]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of a patient are monitored and sensed by sensors including gyroscope or accelerometer sensors on the virtual reality headset/3-D goggles to track the patient’s head movement, IMU sensors or video-based motion sensing devices, such as the Kinect sensor, to track the patient’s body motions, and/or one or more sensors to detect blood pressure, heart rate, EEG, and EKG, wherein the constant measurement of critical patient biometric data provides the system to be able to accurately monitor physical and mental conditions of the patient, such as pain and anxiety, that the patient is experiencing) in communication with the virtual reality headset (Fig. 1; [0059]; [0107-0109]) over a predetermined period of time ([0027]; [0040]; [0169], where the duration of the simulation/game corresponds to the duration of the patient’s treatment, noting that an MRI scan typically lasts about 30-90 minutes);
assessing, by analyzing the digital biometric data in a predictive analytic model, the user’s suitability for the actual MRI (Fig. 1; [0013]; [0019]; [0021]; [0040]; [0048]; [0085-0086]; [0129], where the software technology enables advanced gesture recognition to determine patient position data, and wherein the patient position data is compared to a specific reference or desired position stored in a database to determine if the patient’s position matches the reference position/is within the set limits); and 
generating a prediction of the user’s suitability for the actual MRI ([0134-0135], where, for example, if the patient’s position data is not within the set limits, the treatment/procedure is automatically paused, indicating unsuccessful treatment/procedure, or unsuitability for the treatment/procedure).

Regarding claim 2, Giap further discloses wherein the created digital biometric data comprises one of the user’s age, gender, movement, stress, alertness, and emotional valence data (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0050]; [0085]; [0096]; [0108-0109]; [0118], where biometric and physical conditions of the patient are monitored and sensed, such as the patient’s head and body movements, and/or one or more of the patient’s blood pressure, heart rate, EEG, and EKG, wherein the constant measurement of critical patient biometric data provides the system to be able to accurately monitor physical and mental conditions of the patient, such as pain and anxiety, that the patient is experiencing). 

Regarding claim 3, Giap further discloses compiling one or more user scores reflecting the user’s age, gender, movement, stress, alertness, and emotional valence, wherein the one or more user scores are inputs of the predictive analytic model (Fig. 3; [0063]; [0087]; [0114-0117], where the collected data is compiled and used as input).

Regarding claim 4, Giap further discloses wherein the user’s created digital biometric data comprises at least movement data (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0050]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of the patient are monitored and sensed, such as the patient’s head and body movements), and the predetermined threshold comprises a predetermined frequency and/or degree of the movement ([0048]; [0128-0129]; [0134-0135], where the predetermined threshold/set limits comprise degree of movement (positional data)). 

Regarding claim 5, Giap further discloses wherein the one or more biometric sensors comprises at least one of a camera, an accelerometer, a magnetometer, a gyroscope, a blood pressure meter, a pulse sensor, a head motion sensor, a respiration sensor, a heart rate sensor, an eye-tracking sensor, an EDA sensor, an EMG sensor, an EEG sensor, an ECG sensor, and a galvanic skin response sensor (Fig. 2; [0015]; [0021]; [0024]; [0043-0046]; [0048-0049]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of a patient are monitored and sensed utilizing sensors including gyroscope or accelerometer sensors on the virtual reality headset/3-D goggles to track the patient’s head movement, IMU sensors or video-based motion sensing devices, such as the Kinect sensor, to track the patient’s body motions, and/or one or more sensors to detect blood pressure, heart rate, EEG, and EKG).

Regarding claim 6, Giap further teaches generating the predictive analytic model based on an MRI database (Figs. 1 & 6; [0013]; [0019]; [0048]; [0059]; [0086]; [0088], where databases store and provide data for patient treatment, and can provide specific patient data from prior sessions), wherein the prediction is generated by assessing the user’s digital biometric data in relation to the predictive analytic model (Figs. 5-6 & 8; [0013]; [0019]; [0021]; [0040]; [0048]; [0085-0086]; [0129]; [0134-0135], where the collected patient data is compared to the reference or desired position determined from set limits based on data stored in the databases to determine (predict) if the patient’s position matches the reference position/is within the set limits, thereby indicating a successful treatment/procedure).

Regarding claim 7, Giap further teaches wherein the predictive analytic model is configured to process the digital biometric data as input parameters via one or more data processing techniques (Figs. 5-6 & 8; [0013]; [0019]; [0021]; [0040]; [0048]; [0086]; [0106]; [0110]; [0129]; [0134-0135], where the collected patient data is used as input parameters and compared to the reference or desired position using imaging techniques, including gesture recognition, in real-time for automated data processing).

Regarding claim 10, Giap further discloses wherein the one or more biometric sensors are configured to communicate with the virtual reality headset via a network protocol ([0219], where the sensors are configured to wirelessly transmit the collected data to the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Marmaropoulos et al. (hereinafter “Marmaropoulos”) (U.S. Pub. 2009/0258335 A1).
Regarding claim 8, Giap further discloses determining that the user’s digital biometric data exceeds at least one predetermined threshold ([0134-0135], where the collected user position data is compared to the reference or desired position to determine if the patient’s position does not match the reference position); and display, via the virtual reality headset, a breaching cue associated with a target image, wherein the breaching cue comprises at least one visual or audio reminder (Fig. 8; [0066]; [0135], where a breaching cue (feedback) is provided to the patient to alert him or her to adjust his or her position to match the reference position).
However, Giap does not expressly disclose displaying the target image in the simulation. Yet, Marmaropoulos teaches displaying a current (target) image of the selected avatar, and further, displaying the target image blurred upon the detection of motion in order to emphasize (remind) the user of the importance of remaining still during the imaging procedure ([0019]; [0021]). It would have been obvious to one of ordinary skill in the art before the time of filing to display a target image in the simulation, as well as a breaching cue associated with the target image, as taught by Marmaropoulos, in order to help patients better understand the examination procedure and overcome fear associated with the examination (Marmaropoulos, [0019]).

Regarding claim 11, Giap discloses displaying an introduction video via the virtual reality headset ([0168]); however, Giap does not expressly disclose wherein the introduction video is of the actual MRI. However, Marmaropoulos teaches displaying an introduction video of the actual MRI, wherein the introduction video includes an animated avatar ([0019], where an animation is presented which uses children friendly characters (avatars) related to the object positioned in the examination region (bore of the MRI scanner), and wherein the animation explains the imaging procedure). It would have been obvious to one of ordinary skill in the art before the time of filing to display the introduction video related to the procedure (i.e., medical imaging), as taught by Marmaropoulos, in the invention of Giap in order to better familiarize the patient with the procedure to improve the patient’s compliance (Marmaropoulos, [0019], noting that the presented information of the invention helps patients to better understand the examination procedure and overcome fear associated with the examination). 

Regarding claim 12, Giap discloses a method of using a virtual reality headset for a mock Magnetic Resonance Imaging (MRI) ([0007]), comprising: generating, via the virtual reality headset, a simulation of an actual MRI to a user ([0043]; [0046-0047], where a virtual simulation of a real image or video of a procedure can be shown to the patient, wherein the procedure may be medical imaging (CT, MRI, PET));
creating biometric data of the user via collected biosensing data from one or more biometric sensors (Fig. 2; [0015]; [0013]; [0019]; [0024]; [0043-0046]; [0048-0049]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of a patient are monitored and sensed by sensors including gyroscope or accelerometer sensors on the virtual reality headset/3-D goggles to track the patient’s head movement, IMU sensors or video-based motion sensing devices, such as the Kinect sensor, to track the patient’s body motions, and/or one or more sensors to detect blood pressure, heart rate, EEG, and EKG, wherein the constant measurement of critical patient biometric data provides the system to be able to accurately monitor physical and mental conditions of the patient, such as pain and anxiety, that the patient is experiencing) in communication with the virtual reality headset (Fig. 1; [0059]; [0107-0109]) over a predetermined period of time ([0027]; [0040]; [0169], where the duration of the simulation/game corresponds to the duration of the patient’s treatment, noting that an MRI scan typically lasts about 30-90 minutes);
evaluating the digital biometric data in relation to a predictive analytic model for the user’s suitability in an actual MRI (Fig. 1; [0013]; [0019]; [0021]; [0040]; [0048]; [0085-0086]; [0097-0098]; [0129], where the software technology enables advanced gesture recognition to determine patient position data, and wherein the patient position data is compared to a specific reference or desired position stored in a database to determine if the patient’s position matches the reference position/is within the set limits); 
determining that the user’s digital biometric data exceeds at least one predetermined threshold ([0134-0135], where the collected user position data is compared to the reference or desired position to determine if the patient’s position does not match the reference position); and
displaying, via the virtual reality headset, real-time biofeedback associated with a target image, wherein the real-time biofeedback comprises at least one visual or audio reminder (Fig. 8; [0053]; [0061]; [0066]; [0118]; [0135], where real-time feedback is provided to the patient to alert him or her to adjust his or her position to match a reference position).
However, Giap does not expressly disclose displaying the target image in the simulation. Yet, Marmaropoulos teaches displaying a current (target) image of the selected avatar, and further, displaying the target image blurred upon the detection of motion in order to emphasize (remind) the user of the importance of remaining still during the imaging procedure ([0019]; [0021]). It would have been obvious to one of ordinary skill in the art before the time of filing to display a target image in the simulation, as well as a breaching cue associated with the target image, as taught by Marmaropoulos, in order to help patients better understand the examination procedure and overcome fear associated with the examination (Marmaropoulos, [0019]).

Regarding claim 13, Giap further discloses wherein the digital biometric data comprises one or more of the user’s age, gender, movement, stress, alertness, and emotional valence data (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0050]; [0085]; [0096]; [0108-0109]; [0118], where biometric and physical conditions of the patient are monitored and sensed, such as the patient’s head and body movements, and/or one or more of the patient’s blood pressure, heart rate, EEG, and EKG, wherein the constant measurement of critical patient biometric data provides the system to be able to accurately monitor physical and mental conditions of the patient, such as pain and anxiety, that the patient is experiencing). 

Regarding claim 14, Giap further discloses compiling one or more user composite scores reflecting the user’s age, gender, movement, stress, alertness, and emotional valence data, wherein the one or more user composite scores are inputs of the predictive analytic model (Fig. 3; [0063]; [0087]; [0114-0117], where the collected data is compiled and used as input).

Regarding claim 15, Giap further discloses wherein the one or more biometric sensors comprises at least one of a camera, an accelerometer, a magnetometer, a gyroscope, a blood pressure meter, a pulse sensor, a head motion sensor, a respiration sensor, a heart rate sensor, an eye- tracking sensor, an EDA sensor, an EMG sensor, an EEG sensor, an ECG sensor, and a galvanic skin response sensor (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0049]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of a patient are monitored and sensed utilizing sensors including gyroscope or accelerometer sensors on the virtual reality headset/3-D goggles to track the patient’s head movement, IMU sensors or video-based motion sensing devices, such as the Kinect sensor, to track the patient’s body motions, and/or one or more sensors to detect blood pressure, heart rate, EEG, and EKG).

Regarding claim 17, Giap further discloses wherein the predictive analytic model is configured to process the digital biometric data as input parameters via one or more data processing techniques (Figs. 5-6 & 8; [0013]; [0019]; [0021]; [0040]; [0048]; [0086]; [0106]; [0110]; [0129]; [0134-0135], where the collected patient data is used as input parameters and compared to the reference or desired position using imaging techniques, including gesture recognition, in real-time for automated data processing).

Regarding claim 18, Giap discloses a virtual reality headset system for a mock Magnetic Resonance Imaging (MRI) (Fig. 1), comprising: a processor (Fig. 1; [0059]; [0085]); one or more biometric sensors (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0049]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of a patient are monitored and sensed utilizing sensors including gyroscope or accelerometer sensors on the virtual reality headset/3-D goggles to track the patient’s head movement, IMU sensors or video-based motion sensing devices, such as the Kinect sensor, to track the patient’s body motions, and/or one or more sensors to detect blood pressure, heart rate, EEG, and EKG); and memory storing instructions that, when executed by the processor, cause the virtual reality headset to: generate a simulation of an actual MRI to a user (Figs. 1 & 3; [0013]; [0019]; [0043]; [0045-0047]; [0087], where a virtual simulation of a real image or video of a procedure can be shown to the patient, wherein the procedure may be medical imaging (CT, MRI, PET), and further wherein the software residing in the console provides the virtual reality experience for the patient).
Giap further discloses a virtual reality headset system configured to create digital biometric data of the user via one or more biometric sensors (Fig. 2; [0015]; [0024]; [0043-0046]; [0048-0049]; [0085]; [0096-0098]; [0108-0109]; [0118], where biometric and physical conditions of a patient are monitored and sensed by sensors including gyroscope or accelerometer sensors on the virtual reality headset/3-D goggles to track the patient’s head movement, IMU sensors or video-based motion sensing devices, such as the Kinect sensor, to track the patient’s body motions, and/or one or more sensors to detect blood pressure, heart rate, EEG, and EKG, wherein the constant measurement of critical patient biometric data provides the system to be able to accurately monitor physical and mental conditions of the patient, such as pain and anxiety, that the patient is experiencing) in communication with the virtual reality headset (Fig. 1; [0059]; [0107-0109]) over a predetermined period of time ([0027]; [0040]; [0169], where the duration of the simulation/game corresponds to the duration of the patient’s treatment, noting that an MRI scan typically lasts about 30-90 minutes);
assess, by analyzing the digital biometric data in a predictive analytic model, the user’s suitability for the actual MRI (Fig. 1; [0013]; [0019]; [0021]; [0040]; [0048]; [0085-0086]; [0129], where the software technology enables advanced gesture recognition to determine patient position data, and wherein the patient position data is compared to a specific reference or desired position stored in a database to determine if the patient’s position matches the reference position/is within the set limits); and 
generate a prediction of the user’s suitability for the actual MRI ([0134-0135], where, for example, if the patient’s position data is not within the set limits, the treatment/procedure is automatically paused, indicating unsuccessful treatment/procedure, or unsuitability for the treatment/procedure).
However, Giap does not expressly disclose displaying the target image in the simulation. Yet, Marmaropoulos teaches displaying a current (target) image of the selected avatar, and further, displaying the target image blurred upon the detection of motion in order to emphasize (remind) the user of the importance of remaining still during the imaging procedure ([0019]; [0021]). It would have been obvious to one of ordinary skill in the art before the time of filing to display a target image in the simulation, as well as a breaching cue associated with the target image, as taught by Marmaropoulos, in order to help patients better understand the examination procedure and overcome fear associated with the examination (Marmaropoulos, [0019]).

Regarding claim 19, Giap further discloses the virtual reality headset system configured to determine that the user’s digital biometric data exceeds at least one predetermined threshold ([0048]; [0113]; [0116] [0128-0129]; [0134-0135], where the patient’s motion-related data is input to the software, and it is determined whether the patient exceeds a predetermined threshold/set limits); and
display, via the virtual reality headset, a breaching cue associated with the target image, wherein the breaching cue comprises at least one visual or audio reminder (Fig. 8; [0066]; [0135], where a breaching cue (feedback) is provided to the patient to alert him or her to adjust his or her position to match the reference position).
However, Giap does not expressly disclose the target image in the simulation, as discussed above. Yet, Marmaropoulos teaches displaying a current (target) image of the selected avatar, and further, displaying the target image blurred upon the detection of motion in order to emphasize (remind) the user of the importance of remaining still during the imaging procedure ([0019]; [0021]). It would have been obvious to one of ordinary skill in the art before the time of filing to display a target image in the simulation, as well as a breaching cue associated with the target image, as taught by Marmaropoulos, in order to help patients better understand the examination procedure and overcome fear associated with the examination (Marmaropoulos, [0019]).

Regarding claim 20, Giap further discloses generate the predictive analytic model based on an MRI database (Figs. 1 & 6; [0013]; [0019]; [0048]; [0059]; [0086]; [0088], where MRI databases store and provide data for patient treatment, and can provide specific patient data from prior sessions), wherein the prediction is generated by assessing the user’s digital biometric data in relation to the predictive analytic model (Figs. 5-6 & 8; [0013]; [0019]; [0021]; [0040]; [0048]; [0085-0086]; [0129]; [0134-0135], where the collected patient data is compared to the reference or desired position determined from set limits based on data stored in the databases to determine (predict) if the patient’s position matches the reference position/is within the set limits, thereby indicating a successful treatment/procedure).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giap, as applied to claim 1, in view of Russell et al. (hereinafter “Russell”) (U.S. Pub. 2018/0067547 A1).
Regarding claim 9, Giap further discloses displaying the prediction of the user’s suitability for the actual MRI ([0155-0158], where indicators are displayed via a monitor, wherein a green light indicates that position is good (the user is suitable for the treatment/procedure) and treatment can be continued/is successful, a yellow light indicates that treatment can be continued with caution/supervision, and a red light indicates a major deviation from the reference position (i.e., movement by the patient/patient is unsuitable for the treatment/procedure) and that treatment must accordingly be paused and/or is unsuccessful as is).
However, Giap does not expressly disclose wherein the indicators are of the virtual reality headset. Yet, Russell teaches the use of light indicators on a virtual reality headset ([0049]; [0055], where an indicator light may be included in a virtual reality headset to communicate information between the user/patient and an operator, for example). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate indicators directly into the virtual reality headset, as taught by Russell, in order to communicate real-time feedback, without a transmission delay (Giap, [0010]; [0012], noting that current technology utilizes a 3-D surface imaging component (in-room camera), wherein once movement is detected, the workstation must alert a technician who then alerts a patient not to move, which causes delay (deadtime) between movement detection and the instruction to the patient not to move, and further, stating that it would be advantageous to provide an apparatus and method to provide an alert to a third party upon detection of excessive movement outside a set range).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Marmaropoulos, as applied to claim 12, in further view of Russell.
Regarding claim 16, Giap further discloses generating a prediction of the user’s suitability for the actual MRI ([0134-0135], where, for example, if the patient’s position data is not within the set limits, the treatment/procedure is paused, indicating unsuccessful treatment/procedure, or unsuitability for the treatment/procedure); and 
displaying the prediction of the user’s suitability for the actual MRI ([0155-0158], where indicators are displayed via a monitor, wherein a green light indicates that position is good (the user is suitable) and treatment can be continued/is successful, a yellow light indicates that treatment can be continued with caution/supervision, and a red light indicates a major deviation from the reference position (i.e., movement by the patient/patient is unsuitable for the treatment/procedure) and that treatment must accordingly be paused and/or is unsuccessful as is).
However, neither Giap nor Marmaropoulos expressly disclose wherein the indicators are of the virtual reality headset. Yet, Russell teaches the use of light indicators on a virtual reality headset ([0049]; [0055], where an indicator light may be included in a virtual reality headset to communicate information between the user/patient and an operator, for example). It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate indicators directly into the virtual reality headset, as taught by Russell, in order to communicate real-time feedback, without a transmission delay (Giap, [0010]; [0012], noting that current technology utilizes a 3-D surface imaging component (in-room camera), wherein once movement is detected, the workstation must alert a technician who then alerts a patient not to move, which causes delay (deadtime) between movement detection and the instruction to the patient not to move, and further, stating that it would be advantageous to provide an apparatus and method to provide an alert to a third party upon detection of excessive movement outside a set range).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Pub. 2019/0236840 A1 – Zuckerman et al. teaches the advantages of engaging a patient prior to surgical procedure and educating them to alleviate fear and anxiety, wherein a virtual reality head-mounted display is used to generate a simulation of the procedure.
U.S. Pub. 2019/0043232 A1 – Appakutty teaches virtual reality motion simulations comprising a comparison logic module that compares data to predict if the user is likely to have a good experience of the virtual reality content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715